Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


APM Enterprises, LLC, and Avtar Grewal,               Appeal from the 62nd District Court of
Appellants                                            Lamar County, Texas (Tr. Ct. No. 79950).
                                                      Opinion delivered by Justice Carter, Chief
No. 06-14-00027-CV        v.                          Justice Morriss and Justice Moseley
                                                      participating.
National Loan Acquisitions Company,
Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants, APM Enterprises, LLC, and Avtar Grewal, pay all
costs of this appeal.

                                                      RENDERED OCTOBER 17, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk